UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7252


MIKA’YA ALI SHAKUR,

                Plaintiff - Appellant,

          v.

HENRY PONTON, Warden; MRS. SANDERS,        Hearing    Officer;       LT.
MOICHECK, Lead Investigator,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00406-RAJ-LRL)


Submitted:   December 22, 2015              Decided:       January 6, 2016


Before NIEMEYER   and   KING,   Circuit   Judges,    and    DAVIS,    Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mika’ya Ali Shakur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mika’ya    Ali    Shakur      appeals       the     district     court’s       orders

dismissing his 42 U.S.C. § 1983 (2012) action for failure to

state a claim for relief, pursuant to 28 U.S.C. § 1915A(b)(1)

(2012), and denying his postjudgment motion to amend.                           For the

reasons that follow, we affirm.

     Shakur first challenges the district court’s dismissal of

his due process challenge to his institutional conviction.                                We

review de novo the dismissal of an action for failure to state a

claim under § 1915A(b)(1).             Slade v. Hampton Roads Reg’l Jail,

407 F.3d 243, 248 (4th Cir. 2005).                     To survive dismissal, “a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks    omitted).      In    making    this      determination,         we    need       not

accept    “legal     conclusions       drawn       from     the      facts,     .     .    .

unwarranted inferences, unreasonable conclusions, or arguments.”

Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir.

2009) (internal quotation marks omitted).

     Our review of the record reveals no error in the district

court’s   conclusion       that    Shakur       failed    to   state     a    cognizable

deprivation    of    his     due   process      rights.        See    Superintendent,

Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985); Wolff v.

McDonnell,     418 U.S. 539,    556       (1974);    see    also       Kennedy      v.

                                            2
Blankenship, 100 F.3d 640, 643 (8th Cir. 1996) (recognizing that

mere violation of state law does not support federal due process

violation).         Although     Shakur    argues    that    the   district      court

should not have dismissed his action without sua sponte granting

leave to amend, we find no error in the court’s refusal to grant

such   leave     under     the   circumstances       presented.          See    Matrix

Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 193

(4th Cir. 2009).

       Shakur similarly argues that the district court abused its

discretion     in    denying     his    postjudgment    motion      to    amend    the

complaint.       We review the denial of a postjudgment motion to

amend for abuse of discretion.                 Mayfield v. Nat’l Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012).

A plaintiff cannot amend as of right after the dismissal of his

action with prejudice.           Sachs v. Snider, 631 F.2d 350, 351 (4th

Cir.   1980).        Instead,     the     district   court    may   not        grant   a

postjudgment motion to amend a complaint unless the judgment is

set aside or vacated pursuant to Fed. R. Civ. P. 59(e) or 60(b).

Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006) (en banc)

(internal      quotation     marks      omitted).      “To    determine        whether

vacatur is warranted, however, the court need not concern itself

with either of those rules’ legal standards,” but “need only ask

whether the amendment should be granted, just as it would on a

prejudgment motion to amend pursuant to Fed. R. Civ. P. 15(a).”

                                           3
Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir.

2011).

     Shakur did not provide the court with a proposed amended

complaint, preventing the court from determining whether Shakur

could meet the requirements for amendment.           Moreover, our review

of the amended complaint Shakur ultimately filed supports the

court’s decision to deny amendment.              See Matrix Capital, 576
F.3d at 193.

     Accordingly, we affirm the district court’s judgment.                 We

dispense   with      oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                       4